ORDER
PER CURIAM.
Ronald Nodwell appeals the judgment of the motion court denying his Rule 24.035 post conviction motion without a hearing. He sought to vacate his conviction and ten-year sentence for stealing, section 570.030, RSMo 2000, a class C felony, following his guilty plea. He claims that the trial court erred in not granting a hearing on his claim that his plea was involuntary, unknowing, and unintelligent because he was under the erroneous belief that he would receive drug treatment, which the court and plea counsel knew or should have known was not available to him. The judgment of the motion court is affirmed. Rule 84.16(b).